Case 19-70323-hdh11 Doc 72 Filed 06/08/20 Entered 06/08/20 16:20:59 Page 1 of 4

John A. Leonard, Esq.

Leonard, Key & Key PLLC

900 8th Street - Suite 327

PO Box 8385

Wichita Falls, Texas 76307-8385

Telephone: (940) 322-5217

Telecopier: (940) 322-3381

E-mail:lenbiz@rlklaw.net

Attorneys for Debtors
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

WICHITA FALLS DIVISION
IN RE: §
§
MICHAEL EDWARD LEDUE and § CASE NO. 19-70323-HDH-11
CONSTANCE ELLEN LEDUE §
§
Debtors § CHAPTER 11

AMENDED MOTION FOR CRAMDOWN
(Related Document #44)

TO THE HONORABLE HARLIN D. HALE, UNITED STATES BANKRUPTCY JUDGE”
Debtors, Michael Edward Ledue and Constance Ellen Ledue, move the Court for an order

confirming the plan pursuant to 11 U.S.C. §1129(b)(1).
In support of this Motion, Debtors respectfully represent as follows:

1. Debtors filed for relief under Chapter 11 of Title 11 on November 4, 2019.

2. This Court has jurisdiction over this matter pursuant to 28 U.S.C.A. §§ 157 and 1334.
This is a core proceeding pursuant to 28 U.S.C.A. § 157(b)(2)(L).

3. Debtors are individuals involved with real estate rentals and construction.

4. Debtors filed their initial Plan of Reorganization on May 1, 2020, and their amended Plan
(“Plan”) on May 5, 2020.

5. Objections to confirmation were due on June 8, 2020.

6. Votes to accept or reject the Plan were due on June 8, 2020.

MOTION/CRAMDOWN Page 1 of 2
Case 19-70323-hdh11 Doc 72 Filed 06/08/20 Entered 06/08/20 16:20:59 Page 2 of 4

7. The creditors listed on Exhibit “1” did not file any vote concerning the Plan.

8. Debtors are not under any orders to pay any domestic support obligations.

9. Class 3< Union Square Credit Union, is impaired and has voted for the Plan.
WHEREFORE, Debtors respectfully request the Court to enter an Order Confirming the

Plan and grant such other relief as the Court deems just and proper.

Respectfully submitted,

/s/ John A. Leonard

John A. Leonard

State Bar No. 12209600
Leonard, Key & Key, PLLC
900 8" Street, Suite 320

P.O. Box 8385

Wichita Falls, Texas 76307-8385
Telephone: (940) 322-5217
Telecopier: (940) 322-3381
E-mail: lenbiz@rlklaw.net
Attorneys for Debtors

CERTIFICATE OF SERVICE
I hereby certify that on this the 8" day of April 2020, a true and correct copy of the above

and foregoing Motion was sent to the following entities:
United States Trustee ECF
All persons filing a notice of appearance ECF

All other creditors and parties-in-interest First Class Mail

LEONARD, KEY & KEY, PLLC.

/s/ John A. Leonard
John A. Leonard

MOTION/CRAMDOWN Page 2 of 2
Case 19-70323-hdh11 Doc 72 Filed 06/08/20 Entered 06/08/20 16:20:59 Page 3 of 4

EXHIBIT “1”
Case 19-70323-hdh11 Doc 72 Filed 06/08/20 Entered 06/08/20 16:20:59 Page 4 of 4

Exhibit 1

Action Battery
Asco

Atmos

Bio City
Bruckners
Dodge

Dolese
Federated
First Capital
FirstCapital
Fowler
Kubota

Power Plan
Southern Tire
T&W Tire
Tech Air
Tommy Smyth
Tugman
Unifirst

US Lime
Western
Wichita Bearing
Wyatt

Zack Burkett
